ON APPLICATION FOR REHEARING
PER CURIAM.
An application for a rehearing was filed by the plaintiff on the ground that the amount of attorney’s fees awarded should be increased. After further consideration, we are of the opinion that the attorney’s fees awarded in this matter should be increased. However, the only aspect of this case which justifies the imposition of attorney’s fees is the underpayment of compensation. This was a minor issue involving a small amount of money; namely, $57.00. After reconsideration, we are of the opinion that a reasonable fee for the work involved would be $50.00.
Under the circumstances, it will not be necessary to grant a rehearing herein but the judgment will be amended to increase the attorney’s fees awarded to the sum of $50.00.
Original decree amended; rehearing denied.